OPINION OF THE COURT
PER CURIAM.
The question raised on this interlocutory appeal is whether plaintiffs may assert a state-law claim against Atlantic City Electric Company, a third-party defendant, when plaintiffs and Atlantic City are all citizens of New Jersey. On the basis of our precedents, we conclude that they may not. E. g., Rosario v. American Export-Isbrandtsen Lines, Inc., 531 F.2d 1227 (3d Cir. 1976); Patton v. Baltimore & Ohio R. R. Co., 197 F.2d 732 (3d Cir. 1952).
The order allowing plaintiffs to amend their complaint to include Atlantic City as an original party defendant will be reversed.